 

Exhibit 10.17

Execution Copy

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

CREDIT AGREEMENT

dated as of

November 30, 2009

among

SPARTAN MOTORS, INC.

ROAD RESCUE, INC.

SPARTAN MOTORS CHASSIS, INC.

CRIMSON FIRE, INC.

CRIMSON FIRE AERIALS, INC.

UTILIMASTER CORPORATION

as the Borrowers

The Lenders Party Hereto

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I. DEFINITIONS

1

 

SECTION 1.01. Defined Terms.

1

 

SECTION 1.02. Classification of Loans and Borrowings.

14

 

SECTION 1.03. Terms Generally.

14

 

SECTION 1.04. Accounting Terms; GAAP.

15

ARTICLE II. THE CREDITS

15

 

SECTION 2.01. Commitments.

15

 

SECTION 2.02. Loans and Borrowings.

16

 

SECTION 2.03. Requests for Revolving Borrowings.

16

 

SECTION 2.04. [Intentionally Reserved.]

17

 

SECTION 2.05. Swingline Loans.

17

 

SECTION 2.06. Letters of Credit.

18

 

SECTION 2.07. Funding of Borrowings.

21

 

SECTION 2.08. Interest Elections.

22

 

SECTION 2.09. Termination and Reduction of Commitments.

23

 

SECTION 2.10. Repayment of Loans; Evidence of Debt.

23

 

SECTION 2.11. Prepayment of Loans.

24

 

SECTION 2.12. Fees.

25

 

SECTION 2.13. Interest.

25

 

SECTION 2.14. Alternate Rate of Interest.

26

 

SECTION 2.15. Increased Costs.

26

 

SECTION 2.16. Break Funding Payments.

27

 

SECTION 2.17. Taxes.

28

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

29

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

30

 

SECTION 2.20. Defaulting Lenders.

31

ARTICLE III. REPRESENTATIONS AND WARRANTIES

33

 

SECTION 3.01. Organization; Powers.

33

 

SECTION 3.02. Authorization; Enforceability.

33

 

SECTION 3.03. Governmental Approvals; No Conflicts.

33

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

33

 

SECTION 3.05. Properties.

33

 

SECTION 3.06. Litigation and Environmental Matters.

34

 

SECTION 3.07. Compliance with Laws and Agreements.

34

 

SECTION 3.08. Investment Company Status.

34

 

SECTION 3.09. Taxes.

34

 

SECTION 3.10. ERISA.

35

 

SECTION 3.11. Disclosure.

35

 

SECTION 3.12. No Default.

35

 

--------------------------------------------------------------------------------



 

ARTICLE IV. CONDITIONS

35

 

SECTION 4.01. Effective Date.

35

 

SECTION 4.02. Each Credit Event.

36

ARTICLE V. AFFIRMATIVE COVENANTS

37

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information.

37

 

SECTION 5.02. Notices of Material Events.

38

 

SECTION 5.03. Existence; Conduct of Business.

38

 

SECTION 5.04. Payment of Obligations.

38

 

SECTION 5.05. Maintenance of Properties; Insurance.

38

 

SECTION 5.06. Books and Records; Inspection Rights.

38

 

SECTION 5.07. Compliance with Laws.

39

 

SECTION 5.08. Use of Proceeds and Letters of Credit.

39

 

SECTION 5.09. Further Assurances.

39

 

SECTION 5.10. Additional Covenants.

39

ARTICLE VI. NEGATIVE COVENANTS

40

 

SECTION 6.01. Indebtedness.

40

 

SECTION 6.02. Liens.

40

 

SECTION 6.03. Fundamental Changes.

41

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.

41

 

SECTION 6.05. Swap Agreements.

43

 

SECTION 6.06. Restricted Payments.

43

 

SECTION 6.07. Transactions with Affiliates.

43

 

SECTION 6.08. Restrictive Agreements.

43

 

SECTION 6.09. Disposition of Assets; Etc.

43

 

SECTION 6.10. Nature of Business.

44

 

SECTION 6.11. Inconsistent Agreements.

44

 

SECTION 6.12. Accounting Changes.

44

 

SECTION 6.13. Financial Covenants.

44

ARTICLE VII. EVENTS OF DEFAULT

44

ARTICLE VIII. THE ADMINISTRATIVE AGENT

46

ARTICLE IX. MISCELLANEOUS

48

 

SECTION 9.01. Notices.

48

 

SECTION 9.02. Waivers; Amendments.

48

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

49

 

SECTION 9.04. Successors and Assigns.

50

 

SECTION 9.05. Survival.

53

 

SECTION 9.06. Counterparts; Integration; Effectiveness.

53

 

SECTION 9.07. Severability.

53

 

SECTION 9.08. Right of Setoff.

54

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

54

 

SECTION 9.10. WAIVER OF JURY TRIAL.

54

 

--------------------------------------------------------------------------------



 

 

SECTION 9.11. Headings.

55

 

SECTION 9.12. Confidentiality.

55

 

SECTION 9.13. Interest Rate Limitation.

55

 

SECTION 9.14. Joint and Several Obligations; Contribution Rights; Savings
Clause.

55

 

SECTION 9.15. Consents to Renewals, Modifications and Other Actions and Events.

57

 

SECTION 9.16. Waivers, Etc.

57

 

SECTION 9.17. Several Obligations; Nonreliance; Violation of Law.

58

 

SECTION 9.18. Disclosure.

58

 

SECTION 9.19. USA PATRIOT Act.

58

 

SCHEDULES:

Schedule 1.01 -- Inactive Subsidiaries

Schedule 2.01 -- Commitments

Schedule 3.05 -- Subsidiaries

Schedule 3.06 -- Disclosed Matters

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.08 -- Existing Restrictions

 

 

EXHIBITS:

 

Exhibit A -- Form of Assignment and Assumption

 

--------------------------------------------------------------------------------



                        CREDIT AGREEMENT dated as of November 30, 2009, among
SPARTAN MOTORS, INC., ROAD RESCUE, INC., SPARTAN MOTORS CHASSIS, INC., CRIMSON
FIRE, INC., CRIMSON FIRE AERIALS, INC., and UTILIMASTER CORPORATION, the LENDERS
party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

The parties hereto agree as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

--------------------------------------------------------------------------------



"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

"Applicable Rate" means, for any day, with respect to any Eurodollar Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption "Eurodollar Spread" 
or "Commitment Fee Rate", as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

Level

Leverage Ratio

 

Eurodollar Spread

Commitment Fee Rate

I

≥  2.0:1.0

 

250.0 bps

40.0 bps

II

< 2.0:1.0 but ≥  1.5:1.0

 

225.0 bps

35.0 bps

III

< 1.5:1.0

 

200.0 bps

25.0 bps

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter, as calculated
for the four most recently ended consecutive Fiscal Quarters of the Company. 
Adjustments, if any, to the Applicable Rate shall be effective on the date which
is five (5) Business Days after the Administrative Agent’s receipt of the
applicable financials under Section 5.01(a) or (b) and certificate under Section
5.01(d).  During all times any Event of Default exists, in addition to any
increase in rates under Section 2.13(c), the Applicable Rate shall be
automatically set at Level I.  Notwithstanding anything herein to the contrary,
the Applicable Rate shall be set at Level II as of the Effective Date and shall
be adjusted for the first time based on the financials for the Fiscal Quarter
ending December 31, 2009.

"Approved Fund" has the meaning assigned to such term in Section 9.04.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"Available Revolving Commitment" means, at any time, the Commitment then in
effect minus the Revolving Credit Exposure of all Lenders at such time; it being
understood and agreed that any Lender’s Swingline Exposure shall not be deemed
to be a component of the Revolving Credit Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means each of the Company, Spartan Motors Chassis, Inc., a Michigan
corporation, Crimson Fire, Inc., a South Dakota corporation, Crimson Fire
Aerials, Inc., a Pennsylvania

2

--------------------------------------------------------------------------------





corporation, Road Rescue, Inc., a South Carolina corporation and Utilimaster
Corporation, a Delaware corporation, and “Borrowers” shall refer to each of the
entities collectively.

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

"Borrowing Request" means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Detroit, Chicago or New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 49% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the

3

--------------------------------------------------------------------------------





Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Lenders'
Commitments is $70,000,000.

"Company" means Spartan Motors, Inc., a Michigan corporation.

"Consolidated EBIT" means Consolidated Net Income (excluding foreign currency
gains or losses and non-cash income or charges) plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for income taxes paid or accrued, (c) extraordinary charges
(as determined in accordance with GAAP), (d) unusual or non-recurring charges in
an aggregate amount not to exceed $2,000,000 (or such greater amount as may be
approved in writing by the Required Lenders, which approval shall not be
unreasonably withheld) for any consecutive four Fiscal Quarter period, and (e)
amounts related to impairment of any intangible assets, minus, to the extent
included in Consolidated Net Income, (i) extraordinary gains (as determined in
accordance with GAAP) realized other than in the ordinary course of business,
(ii) the income (or deficit) of any Person (other than a Subsidiary) in which
the Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (iii) the
undistributed earnings of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary, all
calculated for the Company and its Subsidiaries on a consolidated basis.

"Consolidated EBITDA" means Consolidated EBIT, plus, to the extent deducted from
revenues in determining Consolidated EBIT, (a) depreciation expense, and (b)
amortization expense. 

"Consolidated Indebtedness" means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis.

"Consolidated Interest Expense" means, with reference to any period, the cash
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

"Consolidated Tangible Net Worth" means, as of any date, (a) the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of such person and
the amount of any foreign currency translation adjustment account shown as a
capital account of such person, less (b) the net book value of all items of the
following character which are included in the assets of such person: (i)
goodwill, including, without limitation, the excess of cost over book value of
any asset, (ii) organization expenses, (iii) unamortized debt discount and
expense, (iv) patents, trademarks, trade names and copyrights, (v) treasury
stock, (vi) deferred taxes and deferred charges, (vii) franchises, licenses and
permits, and (viii) other assets which are deemed intangible assets under
generally accepted accounting principles, all calculated for the Company and its
Subsidiaries on a consolidated basis.

"Consolidated Total Debt" means at any time the sum of all of the following for
Company and its Subsidiaries calculated on a consolidated basis: (i) obligations
for borrowed money and similar obligations, (ii) obligations representing the
deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired, (iv) obligations which are evidenced by notes,

4

--------------------------------------------------------------------------------





acceptances, or other instruments, (v) Capital Lease Obligations, (vi)
obligations under asset securitizations, sale/leasebacks,  “synthetic lease”
transaction or similar obligations which are the functional equivalent of or
take the place of borrowing, based on the amount that would be outstanding
thereunder if it were structured as borrowing, (vii) contingent obligations
under letters of credit, bankers acceptances and similar instruments, (viii) the
amount of any earn-out obligation related to any Acquisition in excess of
$4,000,000, calculated in accordance with generally accepted accounting
principles, and (ix) any contingent obligation for any of the foregoing
obligations of others.  “Consolidated Total Debt” shall specifically exclude
liabilities related to the Supplemental Employee Retirement Program.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.

"Defaulting Lender" means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

"dollars" or "$" refers to lawful money of the United States of America.

"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

5

--------------------------------------------------------------------------------





Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was

6

--------------------------------------------------------------------------------





entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from any Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

"Fiscal Quarter" means each of the quarterly accounting periods of the Company,
ending March 31, June 30, September 30 and December 31 of each year. 

"Fiscal Year" means each annual accounting period of the Company ending on
December 31 of each year.  As an example, reference to the 2009 Fiscal Year
shall mean the Fiscal Year ending December 31, 2009.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles in the United States of
America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantor" means each existing and future Domestic Subsidiary, provided, that
no Inactive Subsidiary shall be required to be a Guarantor.

"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, or (iv) to otherwise assure or
hold harmless the holder of such Indebtedness against loss in respect thereof.
The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

7

--------------------------------------------------------------------------------



"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Inactive Subsidiary” means a Subsidiary which has no assets and conducts no
business.  Schedule 1.01 is a list of all Inactive Subsidiaries as of the
Effective Date.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guaranty Obligations by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Interest Coverage Ratio" means, the ratio, determined as of the end of each of
Fiscal Quarter of the Company, of (a) Consolidated EBIT, to (b) Consolidated
Interest Expense, all as calculated for the most-recently ended four Fiscal
Quarters and for the Company and its Subsidiaries on a consolidated basis.

"Interest Election Request" means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

"Interest Expense" means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

8

--------------------------------------------------------------------------------



"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as a Borrower may elect, and; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

"Issuing Bank" means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.

"Letter of Credit" means any letter of credit issued pursuant to this Agreement.

"Leverage Ratio" means, as of the end of any Fiscal Quarter, the ratio of the
Consolidated Total Debt as of such Fiscal Quarter end to the Consolidated EBITDA
for the period of four consecutive Fiscal Quarters ending with such Fiscal
Quarter end.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen Page LIBOR01 (or on any successor
or substitute page of Reuters, or any successor to or substitute for Reuters,
providing rate quotations comparable to those currently provided on such page of
Reuters, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
"LIBO Rate" with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

9

--------------------------------------------------------------------------------



"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loan Documents" means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Loan Party Guaranties,
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other consents, contracts, notices, letter of
credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

"Loan Parties" means the Borrowers and the Guarantors.

"Loan Party Guaranty" means any guaranty agreements from any Guarantor as are
requested by the Administrative Agent and its counsel, in each case as amended,
restated, supplemented or otherwise modified from time to time.

"Loans" means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Swingline Loans.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any of their obligations under this Agreement or any other
Loan Document or (c) the rights of or benefits available to the Lenders under
this Agreement or any other Loan Document.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

"Maturity Date" means November 30, 2012.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Note Purchase Agreement" has the meaning set forth in Section 6.01(f).

10

--------------------------------------------------------------------------------



"Obligations" means all unpaid principal of and accrued and unpaid interest on
(including without limitation interest accruing after the maturity of the Loans
and reimbursement obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent, the Issuing Bank or to the Issuing Bank or any
indemnified party arising under the Loan Documents.

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

"Participant" has the meaning set forth in Section 9.04.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Encumbrances" means:

(a)  liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

"Permitted Investments" means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

11

--------------------------------------------------------------------------------



(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;

(c)  investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan"  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

"Pro Rata Share" means, for each Lender, the ratio of such Lender's Commitment
to the aggregate Commitments.  If at any time the Commitments have been
terminated, the amount of any Commitment for the purposes of this definition of
"Pro Rata Share" only shall be deemed equal to the amount of such Commitment
immediately prior to its termination.

"Register" has the meaning set forth in Section 9.04.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. 

"Requirement of Law" means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

12

--------------------------------------------------------------------------------



"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

"Revolving Loan" means a Loan made pursuant to Section 2.03.

"S&P" means Standard & Poor's.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

"Subsidiary" means any subsidiary of the Company.

"Supplemental Employee Retirement Program" means the deferred compensation
program established under the Spartan Motors, Inc. Supplemental Executive
Retirement Plan as originally adopted on January 1, 2006 and amended January 1,
2009.

"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

13

--------------------------------------------------------------------------------



"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

"Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

"Swingline Loan" means a Loan made pursuant to Section 2.05.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"Transactions" means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"Unmatured Default" means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.

"Utilimaster Acquisition" means the Acquisition by the Company of substantially
all of the stock of Utilimaster Holdings, Inc.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A "REVOLVING
LOAN") OR BY TYPE (E.G., A "EURODOLLAR LOAN") OR BY CLASS AND TYPE (E.G., A
"EURODOLLAR REVOLVING LOAN").  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A "REVOLVING BORROWING") OR BY TYPE (E.G., A "EURODOLLAR
BORROWING") OR BY CLASS AND TYPE (E.G., A "EURODOLLAR REVOLVING BORROWING").


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCU­LINE,
FEMININE AND NEUTER FORMS.  THE WORDS "INCLUDE", "INCLUDES" AND "INCLUDING"
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE "WITHOUT LIMITATION".  THE WORD
"WILL" SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
"SHALL".  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON'S SUCCESSORS AND ASSIGNS, (C) THE WORDS "HEREIN", "HEREOF" AND
"HEREUNDER", AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS "ASSET" AND "PROPERTY" SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.




14

--------------------------------------------------------------------------------




SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
COMPANY NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY REQUESTS AN AMENDMENT
TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER
THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH
PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED
LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE),
REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN
GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON
THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL
HAVE BECOME EFFECTIVE UNTIL  SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH
PROVISION  AMENDED IN ACCORDANCE HEREWITH.  FOR PURPOSES OF CALCULATING ALL
FINANCIAL COVENANTS AND ALL OTHER COVENANTS, ANY ACQUISITION OR ANY SALE OR
OTHER DISPOSITION OUTSIDE THE ORDINARY COURSE OF BUSINESS BY ANY BORROWER OR ANY
OF ITS SUBSIDIARIES OF ANY ASSET OR GROUP OF RELATED ASSETS IN ONE OR A SERIES
OF RELATED TRANSACTIONS, INCLUDING THE INCURRENCE OF ANY INDEBTEDNESS AND ANY
RELATED FINANCING OR OTHER TRANSACTIONS IN CONNECTION WITH ANY OF THE FOREGOING,
OCCURRING DURING THE PERIOD FOR WHICH SUCH MATTERS ARE CALCULATED SHALL BE
DEEMED TO HAVE OCCURRED ON THE FIRST DAY OF THE RELEVANT PERIOD FOR WHICH SUCH
MATTERS WERE CALCULATED ON A PRO FORMA BASIS ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.


ARTICLE II.
THE CREDITS


SECTION 2.01.  COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWERS FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, ON A JOINT AND SEVERAL BASIS, IN AN
AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN SUCH LENDER'S REVOLVING
CREDIT EXPOSURE EXCEEDING SUCH LENDER'S COMMITMENT.  WITHIN THE FOREGOING LIMITS
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY
BORROW, PREPAY AND REBORROW REVOLVING LOANS.


(B)                THE BORROWERS MAY, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), FROM TIME TO TIME
ELECT TO INCREASE THE AGGREGATE COMMITMENTS SO LONG AS, AFTER GIVING EFFECT
THERETO, THE TOTAL AMOUNT OF THE AGGREGATE COMMITMENTS DOES NOT EXCEED
$90,000,000.  THE BORROWERS MAY ARRANGE FOR ANY SUCH INCREASE TO BE PROVIDED BY
ONE OR MORE LENDERS (EACH LENDER SO AGREEING, ELECTING IN ITS SOLE DISCRETION,
TO AN INCREASE IN ITS COMMITMENT, AN “INCREASING LENDER”), OR BY ONE OR MORE
BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH SUCH BANK, FINANCIAL
INSTITUTION OR OTHER ENTITY, AN “AUGMENTING LENDER”), TO INCREASE THEIR EXISTING
COMMITMENTS, OR EXTEND COMMITMENTS, PROVIDED THAT (I) EACH AUGMENTING LENDER,
SHALL BE SUBJECT TO THE APPROVAL OF THE BORROWERS AND THE ADMINISTRATIVE AGENT
AND (II) THE BORROWERS AND EACH APPLICABLE INCREASING LENDER OR AUGMENTING
LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY SPECIFY AS NECESSARY TO GIVE EFFECT TO SUCH INCREASE.  INCREASES AND
NEW COMMITMENTS CREATED PURSUANT TO THIS CLAUSE (B) SHALL BECOME EFFECTIVE ON
THE DATE AGREED BY THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE RELEVANT
INCREASING LENDERS AND AUGMENTING LENDERS, AND THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH AFFECTED LENDER THEREOF.  NOTWITHSTANDING THE FOREGOING, NO INCREASE
IN THE AGGREGATE COMMITMENTS (OR IN THE COMMITMENT OF ANY INCREASING LENDER OR
AUGMENTING LENDER), SHALL BECOME EFFECTIVE UNDER THIS SECTION 2.01(B) UNLESS,
(I) ON THE PROPOSED DATE OF THE EFFECTIVENESS OF SUCH INCREASE, THE CONDITIONS
SET FORTH SECTION 4.02 SHALL BE SATISFIED AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A
RESPONSIBLE OFFICER OF THE BORROWERS.  ON THE EFFECTIVE DATE OF ANY INCREASE IN
THE AGGREGATE COMMITMENTS, (I) EACH RELEVANT INCREASING LENDER AND AUGMENTING
LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH AMOUNTS IN
IMMEDIATELY AVAILABLE FUNDS AND IN THE RELEVANT CURRENCY OR CURRENCIES AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE, FOR THE BENEFIT OF THE OTHER RELEVANT
LENDERS, AS BEING REQUIRED IN ORDER TO CAUSE, AFTER GIVING EFFECT TO SUCH
INCREASE AND THE USE OF SUCH AMOUNTS TO MAKE PAYMENTS TO SUCH OTHER RELEVANT
LENDERS, EACH LENDER’S PORTION OF THE AGGREGATE

15

--------------------------------------------------------------------------------





outstanding Revolving Credit Exposure to equal its Pro Rata Share of the
aggregate outstanding Revolving Credit Exposure and (ii) the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrowers in accordance with the requirements of Section 2.03), provided, that
such deemed repayment and reborrowing shall not be required in the event that
each of the existing Lenders is also an Increasing Lender and the Pro Rata Share
of each Lender remains the same after giving effect to such increase in the
aggregate Commitments.  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence in respect of each Eurocurrency Loan shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  On the effective date of any increase in the
aggregate Commitments, each Augmenting Lender and each Increasing Lender shall
be deemed a Lender for purposes of this Agreement.  The Agent shall promptly
distribute a revised Schedule 2.01 to all of the Lenders, which new Schedule
2.01 shall automatically supercede any prior Schedule 2.01.


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH REVOLVING LOAN SHALL BE MADE AS
PART OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER'S FAILURE TO MAKE LOANS
AS REQUIRED.


(B)                SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS A BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN OR SHALL BEAR
INTEREST AT AN ALTERNATE RATE AGREED UPON BY THE APPLICABLE BORROWER AND THE
SWINGLINE LENDER.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF ANY BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(C)               AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
REVOLVING BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $1,000,000.  AT THE TIME THAT
EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $500,000;
PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS
EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED
TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION
2.06(E).  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN AMOUNT REQUIRED
BY THE SWINGLINE LENDER FROM TIME TO TIME.  BORROWINGS OF MORE THAN ONE TYPE AND
CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY
TIME BE MORE THAN A TOTAL OF SIX (6) EURODOLLAR REVOLVING BORROWINGS
OUTSTANDING.


(D)                NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO
BORROWER SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE MATURITY DATE.


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
REQUEST BY TELEPHONE (A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN
11:00 A.M., EASTERN TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M.,
EASTERN TIME, ON THE BUSINESS DAY OF THE PROPOSED BORROWING; PROVIDED THAT ANY
SUCH NOTICE OF AN ABR REVOLVING BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN
11:00 A.M., EASTERN TIME, ON THE DATE OF THE PROPOSED

16

--------------------------------------------------------------------------------





Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, electronic transmission or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. 
Each Borrower hereby authorizes any Financial Officer of the Company to submit
on behalf of such Borrower Borrowing Requests and any other notices pursuant to
this Agreement.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(I)                 THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II)               THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)             WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING;

(IV)             IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST
PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE
DEFINITION OF THE TERM "INTEREST PERIOD"; AND

(V)               THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER'S ACCOUNT
TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month's duration.  Promptly following receipt of a  Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender's Loan to be made as
part of the requested Borrowing.


SECTION 2.04.  [INTENTIONALLY RESERVED.]


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWERS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $10,000,000
OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


(B)                TO REQUEST A SWINGLINE LOAN, A BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 12:00 NOON, EASTERN TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN OR
BY SUCH OTHER TIME AND BY OTHER PROCEDURES AS MAY BE AGREED UPON FROM TIME TO
TIME BETWEEN THE APPLICABLE BORROWER AND THE SWINGLINE LENDER.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A
BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN AND WHETHER SUCH
SWINGLINE LOAN SHALL BE AN ABR LOAN OR SHALL BEAR INTEREST AT AN ALTERNATE RATE
AGREED UPON BY THE APPLICABLE BORROWER AND THE SWINGLINE LENDER, AND EACH
SWINGLINE LOAN SHALL BEAR INTEREST AT THE ABR OR AT AN ALTERNATE RATE IF AGREED
UPON BY THE APPLICABLE BORROWER AND THE SWINGLINE LENDER.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM
ANY BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO
THE APPLICABLE BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF
THE APPLICABLE BORROWER WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A
SWINGLINE LOAN MADE TO

17

--------------------------------------------------------------------------------





finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Eastern time, on the requested
date of such Swingline Loan.


(C)               THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., EASTERN TIME, ON ANY BUSINESS
DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR
A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY
UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF
TO EACH  LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER'S APPLICABLE PERCENTAGE
OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER'S
APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES
AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS
PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT OR REDUCTION OR TERMINATION OF THE
COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER SHALL COMPLY WITH
ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE
BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE APPLICABLE BORROWER OF ANY PARTICIPATIONS
IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER
PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE
AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE
LENDER FROM THE BORROWERS (OR OTHER PARTY ON BEHALF OF THE BORROWERS) IN RESPECT
OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A
SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT SHALL HAVE MADE THEIR
PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR
INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID
TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO
THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO ANY BORROWER FOR ANY
REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS
PARAGRAPH SHALL NOT RELIEVE ANY BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF. 


SECTION 2.06.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH BORROWER MAY REQUEST THE ISSUANCE OF LETTERS
OF CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE APPLICABLE
BORROWER TO, OR ENTERED INTO BY THE APPLICABLE BORROWER WITH, THE ISSUING BANK
RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL CONTROL.


(B)                NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE APPLICABLE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C)
OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND,

18

--------------------------------------------------------------------------------





renew or extend such Letter of Credit.  If requested by the Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on the
Issuing Bank's standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $5,000,000 and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments.


(C)               EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE
DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (PROVIDED THAT LETTERS OF CREDIT
HAVING A ONE-YEAR TENOR MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL
ONE-YEAR PERIODS, BUT NOT EXTENDING BEYOND THE DATE REFERRED TO IN CLAUSE (II)
BELOW) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


(D)                PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER'S APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER'S APPLICABLE PERCENTAGE OF EACH
LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE APPLICABLE
BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE APPLICABLE BORROWER FOR ANY
REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF  DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)               REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE APPLICABLE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 3:00 P.M., EASTERN TIME, ON THE
DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE APPLICABLE BORROWER SHALL HAVE
RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., EASTERN TIME, ON
SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE APPLICABLE BORROWER
PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 3:00 P.M., EASTERN TIME, ON
THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE APPLICABLE BORROWER
RECEIVES SUCH NOTICE; PROVIDED THAT THE APPLICABLE BORROWER MAY, SUBJECT TO THE
CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION
2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR
SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE
APPLICABLE BORROWER'S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE
APPLICABLE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT
THEN DUE FROM THE APPLICABLE BORROWER IN RESPECT THEREOF AND SUCH LENDER'S
APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE
PAYMENT THEN DUE FROM THE APPLICABLE BORROWER, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE APPLICABLE BORROWER PURSUANT TO
THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
ISSUING BANK OR, TO THE EXTENT

19

--------------------------------------------------------------------------------





that Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.


(F)                OBLIGATIONS ABSOLUTE.  EACH BORROWER'S OBLIGATION TO
REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE APPLICABLE BORROWER'S OBLIGATIONS
HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF THE ISSUING BANK; PROVIDED THAT NOTHING IN THIS SUBSECTION
2.06(F) SHALL BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE
APPLICABLE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY EACH
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE APPLICABLE
BORROWER THAT ARE CAUSED BY THE ISSUING BANK'S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


(G)         DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING
ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE APPLICABLE BORROWER OF ITS OBLIGATION TO
REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC
DISBURSEMENT.


(H)                INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE APPLICABLE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE APPLICABLE BORROWER
REIMBURSES

20

--------------------------------------------------------------------------------





such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.


(I)               REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE APPLICABLE BORROWER, THE
ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
APPLICABLE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
"ISSUING BANK" SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)                 CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING, ON THE BUSINESS DAY THAT THE APPLICABLE BORROWER RECEIVES
NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE
MATURITY OF THE LOANS HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE APPLICABLE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL
TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE APPLICABLE BORROWER DESCRIBED IN CLAUSE (H)
OR (I) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT
AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE
APPLICABLE BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT AND AT THE APPLICABLE BORROWER'S RISK AND EXPENSE, SUCH
DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE APPLICABLE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF
THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC
EXPOSURE  REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE APPLICABLE BORROWER UNDER THIS AGREEMENT.  IF A
BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A
RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO THE APPLICABLE BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, EASTERN TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN

21

--------------------------------------------------------------------------------





Section 2.05.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent in New York City and designated by the applicable Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.


(B)                UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL
NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER'S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO
PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE APPLICABLE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF
THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR
(II) IN THE CASE OF THE APPLICABLE BORROWER, THE INTEREST RATE APPLICABLE TO ABR
LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER'S LOAN INCLUDED IN SUCH BORROWING.


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE APPLICABLE BORROWER MAY ELECT TO CONVERT
SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE
CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS
PROVIDED IN THIS SECTION.  THE APPLICABLE BORROWER MAY ELECT DIFFERENT OPTIONS
WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH
SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS
COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE
CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE
BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


(B)                TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE APPLICABLE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY
THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE
APPLICABLE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE APPLICABLE BORROWER.


(C)               EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)                 THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST
APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT
PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING
BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES
(III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)               THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH
INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;



22

--------------------------------------------------------------------------------



(III)             WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

(IV)             IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE
INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION,
WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM "INTEREST
PERIOD".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month's duration.


(D)                PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST,
THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF
SUCH LENDER'S PORTION OF EACH RESULTING BORROWING.


(D)               IF THE APPLICABLE BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE APPLICABLE
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING
REVOLVING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING
AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMI­NATE ON THE MATURITY DATE.


(B)                THE BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $5,000,000 AND (II) THE BORROWERS SHALL NOT TERMINATE OR REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.11, THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE
TOTAL COMMITMENTS.


(C)               THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWERS PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWERS MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWERS (BY NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


SECTION 2.10.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A) THE BORROWERS HEREBY
UNCONDITIONALLY PROMISE TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE
MATURITY DATE, AND (II) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT
OF EACH SWINGLINE LOAN ON THE EARLIEST OF (X) THE MATURITY DATE, (Y) THE DATE
FIVE (5) BUSINESS DAYS AFTER DEMAND BY THE SWINGLINE LENDER IN ITS DISCRETION IF
NO EVENT OF DEFAULT

23

--------------------------------------------------------------------------------





exists and (z) the demand by the Swingline Lender in its discretion if an Event
of Default exists.  The Obligations of the Borrowers hereunder and under the
Loan Documents are joint and several.


(B)                EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(C)               THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT
SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER'S SHARE THEREOF.


(D)                THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN ABSENT MANIFEST ERROR;
PROVIDED THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN
SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWERS TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(E)               ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWERS SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  EACH BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


(B)                THE APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE 
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M.,
EASTERN TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE
CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M.,
EASTERN TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, EASTERN TIME,
ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY REVOLVING BORROWING SHALL BE IN AN AMOUNT THAT WOULD
BE PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE
AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.




24

--------------------------------------------------------------------------------




SECTION 2.12.  FEES.  (A)  THE BORROWERS AGREE TO PAY, ON A JOINT AND SEVERAL
BASIS, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT
FEE, WHICH SHALL ACCRUE AT THE APPLICABLE RATE ON THE AVERAGE DAILY AMOUNT OF
THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT
TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE
COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE
HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).


(B)                THE BORROWERS AGREE TO PAY, ON A JOINT AND SEVERAL BASIS, (I)
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE
WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT
THE SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER'S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER'S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.25% PER ANNUM
ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC
EXPOSURE, AS WELL AS THE ISSUING BANK'S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY
SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES
AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


(C)               THE BORROWERS AGREE TO PAY, ON A JOINT AND SEVERAL BASIS, TO
THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND
AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE COMPANY AND THE ADMINISTRATIVE
AGENT.


(D)                THE BORROWERS AGREE TO PAY, ON A JOINT AND SEVERAL BASIS, TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER AN UPFRONT FEE IN AN
AMOUNT EQUAL TO 0.20% OF SUCH LENDER’S COMMITMENT, WHICH UPFRONT FEES SHALL BE
PAYABLE ON THE EFFECTIVE DATE.


(E)               ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING
BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF
COMMITMENT FEES AND PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE.


(B)                THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR
INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE.




25

--------------------------------------------------------------------------------




(C)               NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST
ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS
THE  RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE
RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)                ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON
EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS,
UPON TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT
TO PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT
OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


(E)               ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE
BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND
IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE,
ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT,
AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


(A)                THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS
APPLICABLE, FOR SUCH INTEREST PERIOD; OR


(B)               THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS
THAT THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST
PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR
LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:

(I)                 IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE
REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR



26

--------------------------------------------------------------------------------



(II)               IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main­taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receiv­able by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


(B)               IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE
IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER'S OR THE ISSUING BANK'S CAPITAL OR ON THE
CAPITAL OF SUCH LENDER'S OR THE ISSUING BANK'S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS
OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING
BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH
LENDER'S OR THE ISSUING BANK'S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH
CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER'S OR THE ISSUING BANK'S
POLICIES AND THE POLICIES OF SUCH LENDER'S OR THE ISSUING BANK'S HOLDING COMPANY
WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS WILL PAY
TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER'S
OR THE ISSUING BANK'S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)                A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH
THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR
ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF
THIS SECTION SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


(D)               FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK
TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER'S OR THE ISSUING BANK'S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING
BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS
THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER'S OR THE ISSUING BANK'S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B)
THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION
2.11(B) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D)  THE ASSIGNMENT OF ANY
EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A RESULT OF A REQUEST BY THE BORROWERS PURSUANT TO SECTION 2.19,
THEN, IN ANY SUCH EVENT, THE BORROWERS SHALL COMPENSATE EACH LENDER FOR THE
LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR
LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN
AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE

27

--------------------------------------------------------------------------------





accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certifi­cate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWERS HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)                IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)               EACH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR
WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH BORROWER
HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWERS BY A LENDER OR THE
ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)                AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES
OR OTHER TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)               ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH ANY
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWERS (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY THE BORROWERS AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


(F)                IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS
SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A BORROWER
HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY

28

--------------------------------------------------------------------------------





over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS. 
(A)  EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO
12:00 NOON, EASTERN TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS,
WITHOUT SET‑OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY
DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT SUCH OFFICE DESIGNATED BY THE ADMINISTRATIVE AGENT, EXCEPT PAYMENTS TO BE
MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED
HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 9.03
SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY
OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. 
IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN
THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR
THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


(B)                IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND
AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)               IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET‑OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR
SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN

29

--------------------------------------------------------------------------------





any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(D)                UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)               IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE
MADE BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(D) OR
9.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING
ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER'S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWERS HEREBY AGREE TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)                 IF ANY LENDER (I) SHALL BECOME AFFECTED BY ANY OF THE
CHANGES OR EVENTS DESCRIBED IN SECTION 2.15 OR 2.17 AND ANY BORROWER IS REQUIRED
TO PAY ADDITIONAL AMOUNTS OR MAKE INDEMNITY PAYMENTS WITH RESPECT TO THE LENDER
THEREUNDER, (II) IS A DEFAULTING LENDER OR (III) HAS FAILED TO CONSENT TO A
PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION WHICH PURSUANT TO THE TERMS
OF SECTION 9.02 OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT REQUIRES THE CONSENT
OF ALL AFFECTED LENDERS AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL
HAVE GRANTED THEIR CONSENT (ANY SUCH LENDER BEING HEREINAFTER REFERRED TO AS A
"DEPARTING LENDER"), THEN IN SUCH CASE, THE BORROWERS MAY, UPON AT LEAST FIVE
BUSINESS DAYS' NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH DEPARTING LENDER (OR
SUCH SHORTER NOTICE PERIOD SPECIFIED BY THE ADMINISTRATIVE AGENT), DESIGNATE A
REPLACEMENT LENDER ACCEPTABLE TO THE ADMINISTRATIVE AGENT (A "REPLACEMENT
LENDER") TO WHICH SUCH DEPARTING LENDER SHALL, SUBJECT TO ITS RECEIPT (UNLESS A
LATER DATE FOR THE REMITTANCE THEREOF SHALL BE AGREED UPON BY THE BORROWERS AND
THE DEPARTING LENDER) OF ALL AMOUNTS OWED TO SUCH DEPARTING LENDER UNDER
SECTIONS 2.15 OR 2.17, ASSIGN ALL (BUT NOT LESS THAN ALL) OF ITS INTERESTS,
RIGHTS, OBLIGATIONS, LOANS AND COMMITMENTS HEREUNDER; PROVIDED, THAT THE
DEPARTING LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL

30

--------------------------------------------------------------------------------





other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 2.19 becoming effective, the Replacement Lender shall
thereupon be deemed to be a "Lender" for all purposes of this Agreement (unless
such Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a "Lender" for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.15 or 2.17 and Section 9.03) while such Departing Lender was a
Lender.


(C)               NOTWITHSTANDING ANY DEPARTING LENDER'S FAILURE OR REFUSAL TO
ASSIGN ITS RIGHTS, OBLIGATIONS, LOANS AND COMMITMENTS UNDER THIS SECTION 2.19,
THE DEPARTING LENDER SHALL CEASE TO BE A "LENDER" FOR ALL PURPOSES OF THIS
AGREEMENT AND THE REPLACEMENT LENDER SHALL BE SUBSTITUTED THEREFOR UPON PAYMENT
TO THE DEPARTING LENDER BY THE REPLACEMENT LENDER OF ALL AMOUNTS SET FORTH IN
THIS SECTION 2.19 WITHOUT ANY FURTHER ACTION OF THE DEPARTING LENDER.


SECTION 2.20.  DEFAULTING LENDERS.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(A)                FEES SHALL CEASE TO ACCRUE ON THE UNFUNDED PORTION OF THE
COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A);


(B)               THE COMMITMENTS AND REVOLVING CREDIT EXPOSURE OF SUCH
DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL LENDERS OR
THE REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY
CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 9.02), PROVIDED THAT ANY
WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH
AFFECTED LENDER WHICH BY ITS TERMS TREATS SUCH DEFAULTING LENDER DIFFERENTLY
THAN OTHER AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;


(C)                IF ANY SWINGLINE EXPOSURE OR LC EXPOSURE EXISTS AT THE TIME A
LENDER BECOMES A DEFAULTING LENDER THEN:

(I)                 ALL OR ANY PART OF SUCH SWINGLINE EXPOSURE AND LC EXPOSURE
SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT (X) THE SUM OF ALL
NON-DEFAULTING LENDERS' REVOLVING CREDIT EXPOSURES PLUS SUCH DEFAULTING LENDER'S
SWINGLINE EXPOSURE AND LC EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL
NON-DEFAULTING LENDERS' COMMITMENTS AND DOES NOT OTHERWISE RESULT IN A
NON-DEFAULTING LENDER’S EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT AND (Y) THE
CONDITIONS SET FORTH IN SECTION 4.02 ARE SATISFIED AT SUCH TIME; AND

(II)               IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR
CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWERS SHALL WITHIN ONE BUSINESS DAY
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY SUCH SWINGLINE
EXPOSURE AND (Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING LENDER'S LC EXPOSURE
(AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE (I) ABOVE)
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.06(J) FOR SO LONG AS
SUCH LC EXPOSURE IS OUTSTANDING;

(III)             IF THE BORROWERS CASH COLLATERALIZE ANY PORTION OF SUCH
DEFAULTING LENDER'S LC EXPOSURE PURSUANT TO SECTION 2.20(C), THE BORROWERS SHALL
NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER PURSUANT TO SECTION
2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER'S LC EXPOSURE DURING THE PERIOD
SUCH DEFAULTING LENDER'S LC EXPOSURE IS CASH COLLATERALIZED;



31

--------------------------------------------------------------------------------



(IV)             IF THE LC EXPOSURE OF THE NON-DEFAULTING LENDERS IS REALLOCATED
PURSUANT TO SECTION 2.20(C), THEN THE FEES PAYABLE TO THE LENDERS PURSUANT TO
SECTION 2.12(A) AND SECTION 2.12(B) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH
NON-DEFAULTING LENDERS' APPLICABLE PERCENTAGES; OR

(V)               IF ANY DEFAULTING LENDER'S LC EXPOSURE IS NEITHER CASH
COLLATERALIZED NOR REALLOCATED PURSUANT TO SECTION 2.20(C), THEN, WITHOUT
PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY LENDER HEREUNDER,
ALL COMMITMENT FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO SUCH DEFAULTING
LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING LENDER'S
COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE) AND LETTER OF CREDIT FEES
PAYABLE UNDER SECTION 2.12 WITH RESPECT TO SUCH DEFAULTING LENDER'S LC EXPOSURE
SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC EXPOSURE IS CASH
COLLATERALIZED AND/OR REALLOCATED;

so long as any Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein); and


(D)               ANY AMOUNT PAYABLE TO SUCH DEFAULTING LENDER HEREUNDER
(WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE AND INCLUDING ANY
AMOUNT THAT WOULD OTHERWISE BE PAYABLE TO SUCH DEFAULTING LENDER PURSUANT TO
SECTION 2.18 BUT EXCLUDING SECTION 2.19) SHALL, IN LIEU OF BEING DISTRIBUTED TO
SUCH DEFAULTING LENDER, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A SEGREGATED
ACCOUNT AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED AT SUCH
TIME OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT (I) FIRST, TO THE
PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE
AGENT HEREUNDER, (II) SECOND, PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING BY
SUCH DEFAULTING LENDER TO THE ISSUING BANK OR SWINGLINE LENDER HEREUNDER, (III)
THIRD, TO THE FUNDING OF ANY LOAN OR THE FUNDING OR CASH COLLATERALIZATION OF
ANY PARTICIPATING INTEREST IN ANY SWINGLINE LOAN OR LETTER OF CREDIT IN RESPECT
OF WHICH SUCH DEFAULTING LENDER HAS FAILED TO FUND ITS PORTION THEREOF AS
REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE ADMINISTRATIVE AGENT, (IV)
FOURTH, IF SO DETERMINED BY THE ADMINISTRATIVE AGENT AND THE BORROWERS, HELD IN
SUCH ACCOUNT AS CASH COLLATERAL FOR FUTURE FUNDING OBLIGATIONS OF THE DEFAULTING
LENDER UNDER THIS AGREEMENT, (V) FIFTH, PRO RATA, TO THE PAYMENT OF ANY AMOUNTS
OWING TO THE BORROWERS OR THE LENDERS AS A RESULT OF ANY JUDGMENT OF A COURT OF
COMPETENT JURISDICTION OBTAINED BY THE BORROWERS OR ANY LENDER AGAINST SUCH
DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER'S BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND (VI) SIXTH, TO SUCH DEFAULTING LENDER OR AS
OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT IF SUCH
PAYMENT IS (X) A PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS OR
REIMBURSEMENT OBLIGATIONS IN RESPECT OF LC DISBURSEMENTS WHICH A DEFAULTING
LENDER HAS FUNDED ITS PARTICIPATION OBLIGATIONS AND (Y) MADE AT A TIME WHEN THE
CONDITIONS SET FORTH IN SECTION 4.02 ARE SATISFIED, SUCH PAYMENT SHALL BE
APPLIED SOLELY TO PREPAY THE LOANS OF, AND REIMBURSEMENT OBLIGATIONS OWED TO,
ALL NON-DEFAULTING LENDERS PRO RATA PRIOR TO BEING APPLIED TO THE PREPAYMENT OF
ANY LOANS, OR REIMBURSEMENT OBLIGATIONS OWED TO, ANY DEFAULTING LENDER.

In the event that the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.




32

--------------------------------------------------------------------------------




ARTICLE III.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders that:


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE BORROWER AND ITS SUBSIDIARIES
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE A FAILURE TO BE SO QUALIFIED WOULD RESULT
IN A MATERIAL ADVERSE EFFECT.


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN THE
BORROWER'S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS AFFECTING CREDITORS' RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE PERFORMANCE BY THE
BORROWER AND, IF APPLICABLE, THE SUBSIDIARIES OF ITS OR THEIR OBLIGATIONS UNDER
TRANSACTIONS (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS
HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT
VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ORDER
OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER
ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE
ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND (D) WILL
NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
COMPANY HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2008, REPORTED ON BY BDO SEIDMAN, LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND
THE PORTION OF THE FISCAL YEAR ENDED SEPTEMBER 30, 2009, CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR‑END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


(B)                SINCE DECEMBER 31, 2008, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, ASSETS, OPERATIONS, PROSPECTS OR CONDITION, FINANCIAL OR
OTHERWISE, OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE BORROWER AND ITS SUBSIDIAR­IES HAS
GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.




33

--------------------------------------------------------------------------------




(B)                EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS
LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(C)               AS OF THE EFFECTIVE DATE, EACH SUBSIDIARY OF THE BORROWER,
INCLUDING ITS OWNERSHIP, IS DESCRIBED ON SCHEDULE 3.05 HERETO.  EACH SUBSIDIARY
OF THE BORROWER HAS AND WILL HAVE ALL REQUISITE POWER TO OWN OR LEASE THE
PROPERTIES MATERIAL TO ITS BUSINESS AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED AND AS PROPOSED TO BE CONDUCTED.  ALL OUTSTANDING SHARES OF EQUITY
INTERESTS OF EACH CLASS OF EACH SUBSIDIARY OF THE BORROWER HAVE BEEN AND WILL BE
VALIDLY ISSUED AND ARE AND WILL BE FULLY PAID AND NONASSESSABLE AND, EXCEPT AS
OTHERWISE INDICATED IN SCHEDULE 3.05 HERETO OR DISCLOSED IN WRITING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS FROM TIME TO TIME, ARE AND WILL BE OWNED,
BENEFICIALLY AND OF RECORD, BY THE BORROWER OR ANOTHER SUBSIDIARY OF THE
BORROWER FREE AND CLEAR OF ANY LIENS OTHER THAN LIENS PERMITTED UNDER THIS
AGREEMENT. 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A
REASONABLE POSSI­BILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETER­MINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR
(II) THAT INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


(B)                EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO
ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY
OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY IN ALL MATERIAL RESPECTS WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY IN ALL MATERIAL RESPECTS WITH
ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW,
(II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED
NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF
ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


(C)               SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN
THE STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE BORROWER AND
ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO EVENT OF DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN "INVESTMENT COMPANY" AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


SECTION 3.09.  TAXES.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS TIMELY
FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY
IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS
SET ASIDE ON ITS

34

--------------------------------------------------------------------------------





books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN.


SECTION 3.11.  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NO REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR
OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR DELIVERED HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT,
WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME.


SECTION 3.12.  NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED DEFAULT HAS
OCCURRED AND IS CONTINUING.


ARTICLE IV.
CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


(A)                CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE ADMINISTRATIVE
AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED (I) FROM EACH PARTY HERETO EITHER
(A) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (B)
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND (II) DULY EXECUTED COPIES
OF THE LOAN DOCUMENTS AND SUCH OTHER LEGAL OPINIONS, CERTIFICATES, DOCUMENTS,
INSTRUMENTS, LIEN SEARCHES AND AGREEMENTS AND OTHER CONDITIONS AND REQUIREMENTS
AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE LOAN DOCUMENTS, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(B)               OPINION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
AND DATED THE EFFECTIVE DATE) OF VARNUM LLP, COUNSEL FOR THE LOAN PARTIES, IN
FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS, AND COVERING SUCH
MATTERS RELATING TO THE LOAN PARTIES, THIS AGREEMENT OR THE TRANSACTIONS AS THE
REQUIRED LENDERS SHALL REASONABLY REQUEST.  THE BORROWERS HEREBY REQUEST SUCH
COUNSEL TO DELIVER SUCH OPINION.


(C)                CHARTER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD
STANDING OF THE LOAN PARTIES, THE AUTHORIZATION OF THE TRANSACTIONS

35

--------------------------------------------------------------------------------





and any other legal matters relating to the Loan Parties, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.


(D)               CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE
PRESIDENT OR A FINANCIAL OFFICER OF EACH BORROWER, CONFIRMING COMPLIANCE WITH
THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.


(E)                FINANCIAL STATEMENTS. THE LENDERS SHALL HAVE RECEIVED
SATISFACTORY HISTORICAL FINANCIAL STATEMENTS, PRO FORMA FINANCIAL STATEMENTS AND
PROJECTIONS OF THE COMPANY AND ITS SUBSIDIARIES. 


(F)                FEES. THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, SUBSTANTIALLY CONCURRENTLY WITH THE EFFECTIVENESS HEREOF, ALL FEES
REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED
(INCLUDING THE REASONABLE FEES AND DOCUMENTED EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT), ON OR BEFORE THE EFFECTIVE DATE. ALL SUCH AMOUNTS WILL BE
PAID WITH PROCEEDS OF LOANS MADE ON THE EFFECTIVE DATE AND WILL BE REFLECTED IN
THE FUNDING INSTRUCTIONS GIVEN BY THE BORROWERS TO THE ADMINISTRATIVE AGENT ON
OR BEFORE THE EFFECTIVE DATE.


(G)                EXISTING INDEBTEDNESS. THE BORROWERS SHALL HAVE PAID,
CONCURRENTLY WITH THE INITIAL LOANS HEREUNDER, ALL INDEBTEDNESS THAT IS NOT
PERMITTED HEREUNDER AND SHALL HAVE TERMINATED ALL CREDIT FACILITIES AND ALL
LIENS RELATING THERETO, ALL IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL.


(H)               PRIVATE PLACEMENT DEBT. THE LENDERS SHALL HAVE RECEIVED COPIES
OF DOCUMENTATION RELATING TO THE PRIVATE PLACEMENT DEBT TO BE ISSUED ON OR ABOUT
THE EFFECTIVE DATE THROUGH PRUDENTIAL INVESTMENT MANAGEMENT, INC. (OR ONE OF ITS
AFFILIATES), ALL OF WHICH IS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS. 


(I)                 UTILIMASTER ACQUISITION DOCUMENTS.  THE LENDERS SHALL HAVE
RECEIVED COPIES OF THE UTILIMASTER ACQUISITION DOCUMENTS AND SHALL BE SATISFIED
WITH THE FORM, STRUCTURE AND TERMS OF THE UTILIMASTER ACQUISITION AND ALL
RELATED TRANSACTIONS, THE LEGAL AND THE REGULATORY ASPECTS OF THE UTILIMASTER
ACQUISITION AND ALL RELATED TRANSACTIONS AND ALL OTHER LEGAL (INCLUDING TAX
IMPLICATIONS), FINANCIAL AND REGULATORY MATTERS RELATING TO THE UTILIMASTER
ACQUISITION AND THE UTILIMASTER ACQUISITION DOCUMENTS AND RELATED TRANSACTIONS.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Eastern time, on December
31, 2009 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OR WAIVER OF THE
FOLLOWING CONDITIONS:


(A)                THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS SET FORTH
IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND
AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE.




36

--------------------------------------------------------------------------------




(B)               AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO EVENT OF DEFAULT OR UNMATURED DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V.
AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:


SECTION 5.01.  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


(A)                WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS'
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED
ON BY BDO SEIDMAN, LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING (WITHOUT A "GOING CONCERN" OR LIKE QUALIFICATION OR EXCEPTION
AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED;


(B)               WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS' EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER
AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSIS­TENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;


(C)                CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY
(I) CERTIFYING AS TO WHETHER AN EVENT OF DEFAULT HAS OCCURRED AND, IF AN EVENT
OF DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 6.13 AND
(III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE; AND


(D)               PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF
ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY
THE COMPANY OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR
ANY GOVERN­MENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AS THE CASE MAY BE; AND




37

--------------------------------------------------------------------------------




(E)                PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF ANY BORROWER OR ANY SUBSIDI­ARY, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


(A)                THE OCCURRENCE OF ANY EVENT OF DEFAULT OR UNMATURED DEFAULT;


(B)               THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING
BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(C)                THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER
WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $1,000,000; AND


(D)               ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF
ITS BUSINESS; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03.


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY ITS OBLIGA­TIONS, INCLUDING TAX LIABILITIES, THAT,
IF NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL
BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF
IS BEING CONTESTED IN GOOD FAITH BY APPROPRI­ATE PROCEEDINGS, (B) THE BORROWER
OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS
AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION

38

--------------------------------------------------------------------------------





with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.


SECTION 5.07.  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES, TO BE OR BECOME SUBJECT AT ANY TIME TO
ANY LAW, REGULATION, OR LIST OF ANY GOVERNMENT AGENCY (INCLUDING, WITHOUT
LIMITATION, THE U.S. OFFICE OF FOREIGN ASSET CONTROL LIST) THAT PROHIBITS OR
LIMITS ANY LENDER FROM MAKING ANY ADVANCE OR EXTENSION OF CREDIT TO THE BORROWER
OR GUARANTOR OR FROM OTHERWISE CONDUCTING BUSINESS WITH THE BORROWER OR
GUARANTOR, OR FAIL TO PROVIDE DOCUMENTARY AND OTHER EVIDENCE OF THE BORROWER'S
OR GUARANTOR'S IDENTITY AS MAY BE REASONABLY REQUESTED BY ANY BANK AT ANY TIME
TO ENABLE SUCH LENDER TO VERIFY THE BORROWER'S OR GUARANTOR'S IDENTITY OR TO
COMPLY WITH ANY APPLICABLE LAW OR REGULATION, INCLUDING, WITHOUT LIMITATION,
SECTION 326 OF THE USA PATRIOT ACT OF 2001, 31 U.S.C. SECTION 5318.


SECTION 5.08.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE LOANS
WILL BE USED ONLY TO REFINANCE EXISTING INDEBTEDNESS, TO CONSUMMATE THE
ACQUISITION OF UTILIMASTER HOLDINGS, INC. AND FOR GENERAL CORPORATE PURPOSES. 
NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR
INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS
OF THE BOARD, INCLUDING REGULATIONS T, U AND X.


SECTION 5.09.  FURTHER ASSURANCES.  (A)  TO GUARANTEE THE PAYMENT WHEN DUE OF
THE OBLIGATIONS, THE BORROWER SHALL CAUSE TO BE EXECUTED AND DELIVERED, TO THE
LENDERS AND THE ADMINISTRATIVE AGENT LOAN PARTY GUARANTIES OF ALL PRESENT AND
FUTURE GUARANTORS.


(B)                THE BORROWER AGREES THAT IT WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF THE FORMATION OR ACQUISITION OF ANY SUBSIDIARY.  THE
BORROWER AGREE THAT IT WILL PROMPTLY CAUSE EACH LOAN PARTY TO EXECUTE AND
DELIVER, PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH ADDITIONAL
LOAN PARTY GUARANTIES AND OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS, EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
SUFFICIENT TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS
AND THE ADMINISTRATIVE AGENT, THE LOAN PARTY GUARANTIES CONTEMPLATED BY THIS
AGREEMENT.  ADDITIONALLY, THE BORROWER SHALL EXECUTE AND DELIVER, AND CAUSE EACH
SUBSIDIARY TO EXECUTE AND DELIVER, PROMPTLY UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, SUCH CERTIFICATES, LEGAL OPINIONS, INSURANCE, LIEN
SEARCHES, ENVIRONMENTAL REPORTS, ORGANIZATIONAL AND OTHER CHARTER DOCUMENTS,
RESOLUTIONS AND OTHER DOCUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY
REQUEST IN CONNECTION THEREWITH. 


SECTION 5.10.  ADDITIONAL COVENANTS.  IF AT ANY TIME THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL ENTER INTO OR BE A PARTY TO ANY INSTRUMENT OR AGREEMENT,
INCLUDING ALL SUCH INSTRUMENTS OR AGREEMENTS IN EXISTENCE AS OF THE DATE HEREOF
AND ALL SUCH INSTRUMENTS OR AGREEMENTS ENTERED INTO AFTER THE DATE HEREOF,
RELATING TO OR AMENDING ANY PROVISIONS APPLICABLE TO ANY OF ITS INDEBTEDNESS,
WHICH INCLUDES ANY MATERIAL COVENANTS OR DEFAULTS NOT SUBSTANTIALLY PROVIDED FOR
IN THIS AGREEMENT OR MORE FAVORABLE TO THE LENDER OR LENDERS THEREUNDER THAN
THOSE PROVIDED FOR IN THIS AGREEMENT, THEN THE BORROWER SHALL PROMPTLY SO ADVISE
THE ADMINISTRATIVE AGENT AND THE LENDERS.  THEREUPON, IF THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS SHALL REQUEST, UPON NOTICE TO THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL ENTER INTO AN AMENDMENT TO THIS
AGREEMENT OR AN ADDITIONAL AGREEMENT (AS THE ADMINISTRATIVE AGENT MAY REQUEST),
PROVIDING FOR SUBSTANTIALLY THE SAME MATERIAL COVENANTS AND DEFAULTS AS THOSE
PROVIDED FOR IN SUCH INSTRUMENT OR AGREEMENT TO THE EXTENT REQUIRED AND AS MAY
BE SELECTED BY THE ADMINISTRATIVE AGENT.




39

--------------------------------------------------------------------------------




ARTICLE VI.
NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:


SECTION 6.01.  INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


(A)                INDEBTEDNESS CREATED HEREUNDER;


(B)               INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


(C)                INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


(D)               GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY
AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY;


(E)                INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) SHALL NOT EXCEED $1,500,000 AT ANY
TIME OUTSTANDING;


(F)         INDEBTEDNESS OF THE COMPANY OUTSTANDING UNDER A CERTAIN AMENDED AND
RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT DATED AS OF NOVEMBER 30, 2009
AMONG THE COMPANY, PRUDENTIAL INVESTMENT MANAGEMENT, INC., AND THE PURCHASERS
NAMED THEREIN (THE “NOTE PURCHASE AGREEMENT”) COMPRISED OF (I) SERIES A NOTES
(AS DEFINED IN THE NOTE PURCHASE AGREEMENT) NOT EXCEEDING $10,000,000 IN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT, (II) SERIES B NOTES (AS DEFINED IN THE
NOTE PURCHASE AGREEMENT) NOT EXCEEDING $5,000,000 IN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT, (III) SHELF NOTES (AS DEFINED IN THE NOTE PURCHASE AGREEMENT)
NOT EXCEEDING $45,000,000 IN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING HEREUNDER
AT THE TIME THE SHELF NOTE(S) ARE ISSUED, AND (IV) GUARANTIES BY THE OTHER
BORROWERS AND GUARANTORS OF THE OBLIGATIONS DESCRIBED IN CLAUSES (I), (II) AND
(III) ABOVE;


(G)                IF NO EVENT OF DEFAULT OR UNMATURED DEFAULT EXISTS OR WOULD
BE CAUSED THEREBY, OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING $7,000,000 AT ANY TIME OUTSTANDING.


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:




40

--------------------------------------------------------------------------------




(A)                PERMITTED ENCUMBRANCES;


(B)               ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED
THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


(C)                ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISI­TION OR
SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY AND
(III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE
OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE
MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; AND


(D)               LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR
IMPROVED BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY
INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (E) OF SECTION 6.01, (II) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF
ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH
SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE
BORROWER OR ANY SUBSIDIARY.


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A) THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER,
LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS SUBSIDIARIES
(IN EACH CASE, WHETHER NOW OWNED OR HERE­AFTER ACQUIRED), OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO EVENT OF DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING (I) ANY SUBSIDIARY MAY MERGE INTO THE BORROWER IN A TRANSACTION IN
WHICH THE BORROWER IS THE SURVIVING CORPORATION, (II) ANY SUBSIDIARY MAY MERGE
INTO  ANY SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A
SUBSIDIARY, (III) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF ITS ASSETS TO THE BORROWER OR TO ANOTHER SUBSIDIARY AND (IV) ANY SUBSIDIARY
MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED THAT ANY SUCH MERGER
INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 6.04.


(B)                THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN
BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE
DATE OF EXECUTION OF THIS AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE,
HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR MAKE ANY ACQUISITION,
EXCEPT:




41

--------------------------------------------------------------------------------




(A)                PERMITTED INVESTMENTS;


(B)               INVESTMENTS BY THE BORROWER IN THE CAPITAL STOCK OF ITS
SUBSIDIARIES;


(C)                LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND
MADE BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


(D)               GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION
6.01;


(E)                THE UTILIMASTER ACQUISITION IF (I) IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT SUCH ACQUISITION, NO EVENT OF DEFAULT OR UNMATURED DEFAULT
SHALL EXIST OR SHALL HAVE OCCURRED AND BE CONTINUING AND THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III AND IN THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT ON AND AS OF THE DATE THEREOF (BOTH BEFORE AND AFTER SUCH
MERGER OR ACQUISITION IS CONSUMMATED) AS IF MADE ON THE DATE SUCH MERGER OR
ACQUISITION IS CONSUMMATED, (II) THE BORROWER SHALL HAVE PROVIDED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR TREASURER
OF THE BORROWER (ATTACHING PRO FORMA COMPUTATIONS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TO DEMONSTRATE COMPLIANCE WITH ALL FINANCIAL COVENANTS
HEREUNDER), EACH STATING THAT SUCH ACQUISITION COMPLIES WITH THIS SECTION
6.04(E), ALL LAWS AND REGULATIONS AND THAT ANY OTHER CONDITIONS UNDER THIS
AGREEMENT RELATING TO SUCH TRANSACTION HAVE BEEN SATISFIED, AND SUCH CERTIFICATE
SHALL CONTAIN SUCH OTHER INFORMATION AND CERTIFICATIONS AS REQUESTED BY THE
ADMINISTRATIVE AGENT AND BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (III) THE BORROWER SHALL HAVE DELIVERED ALL UTILIMASTER
ACQUISITION DOCUMENTS PURSUANT TO SECTION 4.01(I), AND (IV) THE BORROWER SHALL
PROVIDE SUCH OTHER CERTIFICATES AND DOCUMENTS AS REQUESTED BY THE ADMINISTRATIVE
AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND


(F)         ANY MERGER OR ACQUISITION (OTHER THAN THE UTILIMASTER ACQUISITION
PERMITTED IN CLAUSE (E) ABOVE) IF (I) SUCH MERGER INVOLVES THE BORROWER, THE
BORROWER SHALL BE THE SURVIVING OR CONTINUING CORPORATION THEREOF, (II)
IMMEDIATELY BEFORE AND AFTER GIVING EFFECT SUCH MERGER OR ACQUISITION, NO EVENT
OF DEFAULT OR UNMATURED DEFAULT SHALL EXIST OR SHALL HAVE OCCURRED AND BE
CONTINUING AND THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND
IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE
THEREOF (BOTH BEFORE AND AFTER SUCH MERGER OR ACQUISITION IS CONSUMMATED) AS IF
MADE ON THE DATE SUCH MERGER OR ACQUISITION IS CONSUMMATED, (III) AT LEAST 10
BUSINESS DAYS’ PRIOR TO THE CONSUMMATION OF SUCH MERGER OR ACQUISITION, THE
BORROWER SHALL HAVE PROVIDED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER (ATTACHING PRO FORMA
COMPUTATIONS ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO DEMONSTRATE COMPLIANCE
WITH ALL FINANCIAL COVENANTS HEREUNDER), EACH STATING THAT SUCH MERGER OR
ACQUISITION COMPLIES WITH THIS SECTION 6.04(F), ALL LAWS AND REGULATIONS AND
THAT ANY OTHER CONDITIONS UNDER THIS AGREEMENT RELATING TO SUCH TRANSACTION HAVE
BEEN SATISFIED, AND SUCH CERTIFICATE SHALL CONTAIN SUCH OTHER INFORMATION AND
CERTIFICATIONS AS REQUESTED BY THE ADMINISTRATIVE AGENT AND BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (IV) AT LEAST 10 BUSINESS
DAYS’ PRIOR TO THE CONSUMMATION OF SUCH MERGER OR ACQUISITION, THE BORROWER
SHALL HAVE DELIVERED ALL ACQUISITION DOCUMENTS AND OTHER AGREEMENTS AND
DOCUMENTS RELATING TO SUCH MERGER OR ACQUISITION, AND THE ADMINISTRATIVE AGENT
SHALL HAVE COMPLETED A SATISFACTORY REVIEW THEREOF AND COMPLETED SUCH OTHER DUE
DILIGENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (V) THE BORROWER SHALL, AT
LEAST 10 BUSINESS DAYS PRIOR TO THE CONSUMMATION OF MERGER OR ACQUISITION,
PROVIDE SUCH OTHER CERTIFICATES AND DOCUMENTS AS REQUESTED BY THE ADMINISTRATIVE
AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (VI) THE
TARGET OF SUCH MERGER OR ACQUISITION IS IN THE SAME LINE OF BUSINESS AS THE
BORROWER OR A SUBSIDIARY, AND (VII) SUCH MERGER OR ACQUISITION IS NOT OPPOSED BY
THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF THE SELLING PERSON OR THE
PERSON WHOSE EQUITY INTERESTS ARE TO BE ACQUIRED, UNLESS THE ADMINISTRATIVE
AGENT CONSENTS TO SUCH MERGER OR ACQUISITION.




42

--------------------------------------------------------------------------------




SECTION 6.05.  SWAP AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE, AND (B) SWAP AGREEMENTS ENTERED INTO IN ORDER TO
EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING
RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH
RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWER OR ANY
SUBSIDIARY.


SECTION 6.06.  RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT (A) THE BORROWER MAY DECLARE AND
PAY DIVIDENDS WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL
SHARES OF ITS COMMON STOCK, (B) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS
RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (C) THE BORROWER MAY MAKE
RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR
OTHER BENEFIT PLANS FOR MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES AND (D) OTHER RESTRICTED PAYMENTS NOT EXCEEDING (I) $5,000,000 IN
EACH OF THE 2009 FISCAL YEAR AND THE 2010 FISCAL YEAR, AND (II) $6,000,000 IN
ANY FISCAL YEAR THEREAFTER.


SECTION 6.07.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM'S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B)
TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS WHOLLY OWNED SUBSIDIARIES NOT
INVOLVING ANY OTHER AFFILIATE AND (C)  ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.06.


SECTION 6.08.  RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTY INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT OR BY
THE NOTE PURCHASE AGREEMENT (AS IN EFFECT ON THE EFFECTIVE DATE), (II) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE
HEREOF IDENTIFIED ON SCHEDULE 6.08 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL
OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY
ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER,
(IV) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS
IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS
AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS AND (V) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF.


SECTION 6.09.  DISPOSITION OF ASSETS; ETC.  SELL, LEASE, LICENSE, TRANSFER,
ASSIGN OR OTHERWISE DISPOSE OF ANY MATERIAL PORTION OF ITS BUSINESS, ASSETS,
RIGHTS, REVENUES OR PROPERTY, REAL, PERSONAL OR MIXED, TANGIBLE OR INTANGIBLE,
WHETHER IN ONE OR A SERIES OF TRANSACTIONS, OTHER THAN INVENTORY SOLD IN THE
ORDINARY COURSE OF BUSINESS UPON CUSTOMARY CREDIT TERMS AND SALES OF SCRAP OR
OBSOLETE MATERIAL OR EQUIPMENT, PROVIDED, HOWEVER, THAT THIS SECTION 6.09 SHALL
NOT PROHIBIT ANY SUCH SALE, LEASE, LICENSE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION IF THE AGGREGATE BOOK VALUE (DISREGARDING ANY WRITE-DOWNS OF SUCH
BOOK VALUE OTHER THAN ORDINARY DEPRECIATION AND AMORTIZATION) OF ALL OF THE
BUSINESS, ASSETS, RIGHTS, REVENUES AND PROPERTY DISPOSED OF AFTER THE DATE OF
THIS AGREEMENT SHALL BE LESS THAN 10% PERCENT

43

--------------------------------------------------------------------------------





of such aggregate book value of the total assets of the Borrower or such
Subsidiary, as the case may be and if, immediately before and after such
transaction, no Event of Default or Unmatured Default shall exist or shall have
occurred and be continuing.


SECTION 6.10.  NATURE OF BUSINESS.  MAKE ANY SUBSTANTIAL CHANGE IN THE NATURE OF
ITS BUSINESS FROM THAT ENGAGED IN ON THE DATE OF THIS AGREEMENT OR ENGAGE IN ANY
OTHER BUSINESSES  OTHER THAN THOSE IN WHICH IT IS ENGAGED ON THE DATE OF THIS
AGREEMENT.


SECTION 6.11.  INCONSISTENT AGREEMENTS.  ENTER INTO ANY AGREEMENT CONTAINING ANY
PROVISION WHICH WOULD BE VIOLATED OR BREACHED BY THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY PERFORMANCE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ITS OBLIGATIONS IN CONNECTION THEREWITH.


SECTION 6.12.  ACCOUNTING CHANGES.  THE COMPANY SHALL NOT CHANGE ITS FISCAL YEAR
OR MAKE ANY SIGNIFICANT CHANGES (I) IN ACCOUNTING TREATMENT AND REPORTING
PRACTICES EXCEPT AS PERMITTED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
DISCLOSED TO THE LENDERS, OR (II) IN TAX REPORTING TREATMENT EXCEPT AS PERMITTED
BY LAW AND DISCLOSED TO THE LENDERS.


SECTION 6.13.  FINANCIAL COVENANTS. THE BORROWER WILL NOT:


(A)                LEVERAGE RATIO.  PERMIT OR SUFFER THE LEVERAGE RATIO TO
EXCEED (I) COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2009 AND
CONTINUING THROUGH THE FISCAL QUARTER ENDING DECEMBER 31, 2010, 2.75 TO 1.00 AND
(II) COMMENCING WITH THE FISCAL QUARTER ENDING MARCH 31, 2011 AND THEREAFTER,
2.50 TO 1.0 AT ANY TIME.


(B)               INTEREST COVERAGE RATIO.  PERMIT OR SUFFER THE INTEREST
COVERAGE RATIO TO BE LESS THAN 3.0 TO 1.0.


(C)       TANGIBLE NET WORTH.  PERMIT OR SUFFER THE CONSOLIDATED TANGIBLE NET
WORTH AT ANY TIME TO BE LESS THAN (I) $75,000,000, PLUS (II) 50% OF CONSOLIDATED
NET INCOME OF THE COMPANY AND ITS SUBSIDIARIES FOR EACH FISCAL YEAR, COMMENCING
WITH THE FISCAL YEAR ENDING DECEMBER 31, 2009 PROVIDED THAT IF SUCH NET INCOME
IS NEGATIVE IN ANY SUCH FISCAL YEAR, THE AMOUNT ADDED FOR SUCH FISCAL YEAR SHALL
BE ZERO AND SUCH AMOUNT SHALL NOT REDUCE THE AMOUNT ADDED PURSUANT TO ANY OTHER
FISCAL YEAR.


ARTICLE VII.
EVENTS OF DEFAULT

If any of the following events ("Events of Default") shall occur:


(A)                ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAY­MENT THEREOF OR OTHERWISE;


(B)               ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE
BUSINESS DAYS;


(C)                ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON
BEHALF OF ANY BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE,

44

--------------------------------------------------------------------------------





financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when made or deemed made;


(D)               ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO ANY
BORROWER'S EXISTENCE) OR 5.08 OR IN ARTICLE VI;


(E)                ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREE­MENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE BORROWERS (WHICH NOTICE WILL BE GIVEN AT
THE REQUEST OF ANY LENDER);


(F)                ANY BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AFTER
GIVING EFFECT TO ANY GRACE PERIOD, IF ANY;


(G)                ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;


(H)               AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF ANY BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY  FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR ANY BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR
90 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED;


(I)                 ANY BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTAN­TIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMIT­TING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FORE­GOING;


(J)                 ANY BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(K)               ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $1,000,000 SHALL BE RENDERED AGAINST ANY BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL

45

--------------------------------------------------------------------------------





not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Borrower or any Subsidiary to
enforce any such judgment;


(L)                 AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF
THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(M)             A CHANGE IN CONTROL SHALL OCCUR;


(N)               ANY LOAN DOCUMENT SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT
OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR
UNENFORCEABILITY OF ANY LOAN DOCUMENT, OR ANY LOAN PARTY SHALL FAIL TO COMPLY
WITH ANY OF THE TERMS OR PROVISIONS OF ANY LOAN DOCUMENT IF THE FAILURE
CONTINUES BEYOND ANY PERIOD OF GRACE PROVIDED FOR IN THE APPLICABLE LOAN
DOCUMENT;


(O)               ANY MATERIAL PROVISION OF ANY OTHER LOAN DOCUMENT FOR ANY
REASON CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
(OR ANY LOAN PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR
SHALL ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH
ASSERTION, THAT ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR
OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);
OR

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then out­standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without present­ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity.


ARTICLE VIII.
THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including (in the case of the Administrative
Agent) execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

46

--------------------------------------------------------------------------------



The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Event of Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers.  Upon any such
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrowers (provided no Event of Default then exists), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor,

47

--------------------------------------------------------------------------------





such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor.  After the Administrative
Agent's resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


ARTICLE IX.
MISCELLANEOUS


SECTION 9.01.  NOTICES.  (A) EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(I)                 IF TO THE BORROWERS, TO THEM AT 1000 REYNOLDS ROAD,
CHARLOTTE, MI  48813, ATTENTION OF PAULA M. DROSTE  (TELECOPY NO. (517)
543-5403);

(II)               IF TO THE ADMINISTRATIVE AGENT, ISSUING BANK OR SWINGLINE
LENDER, TO JPMORGAN CHASE BANK, LOAN AND AGENCY SERVICES GROUP, 10 SOUTH
DEARBORN, 7TH FLOOR, CHICAGO, ILLINOIS  60603, MAIL CODE IL1-0010, ATTENTION OF
MUOY LIM (TELECOPY NO. (312) 385-7183); AND

(III)             IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY
NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


(B)               NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY
BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWERS MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)                ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT

48

--------------------------------------------------------------------------------





or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Event of Default, regardless of whether the Administrative Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Event of
Default at the time.


(B)               NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR BY THE BORROWERS AND
THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT
NO SUCH AGREEMENT SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR
FORGIVE ANY INTEREST OR FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED
DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY
INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE
OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV)
CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING
OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (V)
CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF "REQUIRED
LENDERS" OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF
EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE.


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWERS SHALL PAY
(I) ALL REASONABLE OUT‑OF‑POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF
THIS AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVI­SIONS
HEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR
LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF‑POCKET EXPENSES
INCURRED DURING  ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS OR LETTERS OF CREDIT.


(B)                THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A

49

--------------------------------------------------------------------------------





result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.


(C)                TO THE EXTENT THAT ANY BORROWER FAILS TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER'S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH.


(D)                TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.


(E)               ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY
AFTER WRITTEN DEMAND THEREFOR.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) A BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY A BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II)
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

50

--------------------------------------------------------------------------------



(A)  the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

            (C)  the Issuing Bank.

Notwithstanding anything to the contrary in this Agreement, a Lender may not
assign all or any portion of its rights and obligations under this Agreement to
a Borrower or any of their respective Affiliates.

(ii)        Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of any Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee's
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender

51

--------------------------------------------------------------------------------





thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i)    Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Notwithstanding anything
to the

52

--------------------------------------------------------------------------------





contrary in this Agreement, a Lender may not sell a participation to a Borrower
or any of their respective Affiliates.

(ii)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRU­MENTS  DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY EVENT OF DEFAULT OR
INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED
HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE
UNDER THIS AGREEMENT IS OUTSTAND­ING AND UNPAID OR ANY LETTER OF CREDIT IS
OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF

53

--------------------------------------------------------------------------------





the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER
OR ANY GUARANTOR AGAINST ANY OF AND ALL THE OBLIGATIONS HELD BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THE
LOAN DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF
EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF MICHIGAN.


(B)                 EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN MICHIGAN, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
COURTS IN MICHIGAN.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY BORROWER OR ITS PROPER­TIES IN
THE COURTS OF ANY JURISDICTION.


(C)                 EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HERE­AFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)               EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




54

--------------------------------------------------------------------------------




SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES' DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY ANY
REQUIREMENT OF LAW OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER
PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE
OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)  ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO ANY BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE
BORROWERS OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN A BORROWER.  FOR THE PURPOSES OF THIS SECTION,
"INFORMATION" MEANS ALL INFORMATION RECEIVED FROM ANY BORROWER RELATING TO ANY
BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL
BASIS PRIOR TO DISCLOSURE BY A BORROWER; PROVIDED THAT, IN THE CASE OF
INFORMATION RECEIVED FROM A BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS
CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED
TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL
BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLI­CABLE LAW (COLLECTIVELY THE "CHARGES"), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE "MAXIMUM RATE") WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 9.14.  JOINT AND SEVERAL OBLIGATIONS; CONTRIBUTION RIGHTS; SAVINGS
CLAUSE. (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN OR IN ANY
OTHER LOAN DOCUMENT, THE OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS ARE JOINT AND SEVERAL.


(B)                 IF ANY BORROWER MAKES A PAYMENT IN RESPECT OF THE
OBLIGATIONS IT SHALL HAVE THE RIGHTS OF CONTRIBUTION SET FORTH BELOW AGAINST THE
OTHER BORROWERS; PROVIDED THAT SUCH BORROWER SHALL NOT EXERCISE ITS RIGHT OF
CONTRIBUTION UNTIL ALL THE OBLIGATIONS SHALL HAVE BEEN FINALLY PAID IN FULL IN
CASH.  IF ANY BORROWER MAKES A PAYMENT IN RESPECT OF THE OBLIGATIONS THAT IS
SMALLER IN PROPORTION TO ITS PAYMENT SHARE (AS HEREINAFTER DEFINED) THAN SUCH
PAYMENTS MADE BY THE OTHER BORROWERS ARE IN PROPORTION TO THE

55

--------------------------------------------------------------------------------





amounts of their respective Payment Shares, the Borrower making such
proportionately smaller payment shall, when permitted by the preceding sentence,
pay to the other Borrowers an amount such that the net payments made by the
Borrower in respect of the Obligations shall be shared among the Borrowers pro
rata in proportion to their respective Payment Shares.  If any Borrower receives
any payment that is greater in proportion to the amount of its Payment Shares
than the payments received by the other Borrowers are in proportion to the
amounts of their respective Payment Shares, the Borrower receiving such
proportionately greater payment shall, when permitted by the second preceding
sentence, pay to the other Borrowers an amount such that the payments received
by the Borrowers shall be shared among the Borrowers pro rata in proportion to
their respective Payment Shares.  Notwithstanding anything to the contrary
contained in this paragraph or in this Agreement, no liability or obligation of
any Borrower that shall accrue pursuant to this paragraph shall be paid nor
shall it be deemed owed pursuant to this paragraph until all of the Obligations
shall be finally paid in full in cash.

For purposes hereof, the "Payment Share" of each Borrower shall be the sum of
(a) the aggregate proceeds of the Obligations received by such Borrower plus (b)
the product of (i) the aggregate Obligations remaining unpaid on the date such
Obligations become due and payable in full, whether by stated maturity,
acceleration, or otherwise (the "Determination Date") reduced by the amount of
such Obligations attributed to all or such Borrowers pursuant to clause (a)
above, times (ii) a fraction, the numerator of which is such Borrower's net
worth on the effective date of this Agreement (determined as of the end of the
immediately preceding fiscal reporting period of such Borrower), and the
denominator of which is the aggregate net worth of all Borrowers on such
effective date.


(C)             IT IS THE INTENT OF EACH BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT EACH BORROWER'S MAXIMUM OBLIGATIONS SHALL BE IN, BUT NOT IN
EXCESS OF:

(I)                 IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH
BORROWER UNDER THE BANKRUPTCY CODE ON OR WITHIN ONE YEAR FROM THE DATE ON WHICH
ANY OF THE OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT THAT WOULD NOT OTHERWISE
CAUSE THE OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH BORROWER TO THE
ADMINISTRATIVE AGENT AND THE LENDERS) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST
SUCH BORROWER UNDER (A) SECTION 548 OF THE BANKRUPTCY CODE OR (B) ANY STATE
FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN SUCH CASE
OR PROCEEDING BY VIRTUE OF SECTION 544 OF THE BANKRUPTCY CODE; OR

(II)               IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH BORROWER
UNDER THE BANKRUPTCY CODE SUBSEQUENT TO ONE YEAR FROM THE DATE ON WHICH ANY OF
THE OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT THAT WOULD NOT OTHERWISE CAUSE
THE OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH BORROWER TO THE ADMINISTRATIVE
AGENT AND THE LENDERS) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH BORROWER
UNDER ANY STATE FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE
APPLIED IN ANY SUCH CASE OR PROCEEDING BY VIRTUE OF SECTION 544 OF THE
BANKRUPTCY CODE;

(III)             IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH BORROWER
UNDER ANY LAW, STATUTE OR REGULATION OTHER THAN THE BANKRUPTCY CODE (INCLUDING,
WITHOUT LIMITATION, ANY OTHER BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
MORATORIUM, READJUSTMENT OF DEBT, DISSOLUTION, LIQUIDATION OR SIMILAR DEBTOR
RELIEF LAWS), THE MAXIMUM AMOUNT THAT WOULD NOT OTHERWISE CAUSE THE OBLIGATIONS
(OR ANY OTHER OBLIGATIONS OF SUCH BORROWER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH BORROWER UNDER SUCH LAW,
STATUTE OR REGULATION INCLUDING, WITHOUT LIMITATION, ANY STATE FRAUDULENT
TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH CASE OR
PROCEEDING.




56

--------------------------------------------------------------------------------




(D)               THE BORROWERS ACKNOWLEDGE AND AGREE THAT THEY HAVE REQUESTED
THAT THE LENDERS MAKE CREDIT AVAILABLE TO THE BORROWERS WITH EACH BORROWER
EXPECTING TO DERIVE BENEFIT, DIRECTLY AND INDIRECTLY, FROM THE LOANS AND OTHER
CREDIT EXTENDED BY THE LENDERS TO THE BORROWERS.


SECTION 9.15.  CONSENTS TO RENEWALS, MODIFICATIONS AND OTHER ACTIONS AND
EVENTS.  THIS AGREEMENT AND ALL OF THE OBLIGATIONS OF THE BORROWERS HEREUNDER
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO AND SHALL NOT BE
RELEASED, AFFECTED OR IMPAIRED BY: (A) ANY AMENDMENT, ASSIGNMENT, TRANSFER,
MODIFICATION OF OR ADDITION OR SUPPLEMENT TO THE OBLIGATIONS, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT; (B) ANY EXTENSION, INDULGENCE, INCREASE IN THE
OBLIGATIONS OR OTHER ACTION OR INACTION IN RESPECT OF ANY OF THE LOAN DOCUMENTS
OR OTHERWISE WITH RESPECT TO THE OBLIGATIONS, OR ANY ACCEPTANCE OF SECURITY FOR,
OR GUARANTIES OF, ANY OF THE OBLIGATIONS OR LOAN DOCUMENTS, OR ANY SURRENDER,
RELEASE, EXCHANGE, IMPAIRMENT OR ALTERATION OF ANY SUCH SECURITY OR GUARANTIES
INCLUDING WITHOUT LIMITATION THE FAILING TO PERFECT A SECURITY INTEREST IN ANY
SUCH SECURITY OR ABSTAINING FROM TAKING ADVANTAGE OR OF REALIZING UPON ANY
GUARANTIES OR UPON ANY SECURITY INTEREST IN ANY SUCH SECURITY; (C) ANY DEFAULT
BY ANY BORROWER UNDER, OR ANY LACK OF DUE EXECUTION, INVALIDITY OR
UNENFORCEABILITY OF, OR ANY IRREGULARITY OR OTHER DEFECT IN, ANY OF THE LOAN
DOCUMENTS; (D) ANY WAIVER BY THE LENDERS OR ANY OTHER PERSON OF ANY REQUIRED
PERFORMANCE OR OTHERWISE OF ANY CONDITION PRECEDENT OR WAIVER OF ANY REQUIREMENT
IMPOSED BY ANY OF THE LOAN DOCUMENTS, ANY GUARANTIES OR OTHERWISE WITH RESPECT
TO THE OBLIGATIONS; (E) ANY EXERCISE OR NON-EXERCISE OF ANY RIGHT, REMEDY, POWER
OR PRIVILEGE IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN  DOCUMENTS;
(F) ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF THE ASSETS OF ANY BORROWER
OR ANY CONSOLIDATION OR MERGER OF ANY BORROWER WITH OR INTO ANY OTHER PERSON,
CORPORATION, OR ENTITY, OR ANY TRANSFER OR OTHER DISPOSITION BY ANY BORROWER OR
ANY OTHER HOLDER OF ANY EQUITY INTEREST OF ANY BORROWER; (G) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDINGS INVOLVING OR AFFECTING ANY
BORROWER; (H) THE RELEASE OR DISCHARGE OF ANY BORROWER FROM THE PERFORMANCE OR
OBSERVANCE OF ANY AGREEMENT, COVENANT, TERM OR CONDITION UNDER ANY OF THE
OBLIGATIONS OR CONTAINED IN ANY OF THE LOAN DOCUMENTS BY OPERATION OF LAW; OR
(I) ANY OTHER CAUSE WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING WHICH, IN THE
ABSENCE OF THIS PROVISION, WOULD RELEASE, AFFECT OR IMPAIR THE OBLIGATIONS,
COVENANTS, AGREEMENTS AND DUTIES OF ANY BORROWER HEREUNDER, INCLUDING WITHOUT
LIMITATION ANY ACT OR OMISSION BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OR ANY
OTHER ANY PERSON WHICH INCREASES THE SCOPE OF SUCH BORROWER'S RISK; AND IN EACH
CASE DESCRIBED IN THIS PARAGRAPH WHETHER OR NOT ANY BORROWER SHALL HAVE NOTICE
OR KNOWLEDGE OF ANY OF THE FOREGOING, EACH OF WHICH IS SPECIFICALLY WAIVED BY
EACH BORROWER.  EACH BORROWER WARRANTS TO THE LENDERS THAT IT HAS ADEQUATE MEANS
TO OBTAIN FROM EACH OTHER BORROWER ON A CONTINUING BASIS INFORMATION CONCERNING
THE FINANCIAL CONDITION AND OTHER MATTERS WITH RESPECT TO THE BORROWERS AND THAT
IT IS NOT RELYING ON THE ADMINISTRATIVE AGENT OR THE LENDERS TO PROVIDE SUCH
INFORMATION EITHER NOW OR IN THE FUTURE.


SECTION 9.16.  WAIVERS, ETC.  EACH BORROWER UNCONDITIONALLY WAIVES: (A) NOTICE
OF ANY OF THE MATTERS REFERRED TO IN SECTION 9.15 ABOVE; (B) ALL NOTICES WHICH
MAY BE REQUIRED BY STATUTE, RULE OR LAW OR OTHERWISE TO PRESERVE ANY RIGHTS OF
THE ADMINISTRATIVE AGENT, OR ANY LENDER, INCLUDING, WITHOUT LIMITATION,
PRESENTMENT TO AND DEMAND OF PAYMENT OR PERFORMANCE FROM THE OTHER BORROWERS AND
PROTECT FOR NON-PAYMENT OR DISHONOR; (C) ANY RIGHT TO THE EXERCISE BY THE
ADMINISTRATIVE AGENT, OR ANY LENDER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE IN
CONNECTION WITH ANY OF THE LOAN  DOCUMENTS; (D) ANY REQUIREMENT THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER, IN THE EVENT OF ANY DEFAULT BY ANY
BORROWER, FIRST MAKE DEMAND UPON OR SEEK TO ENFORCE REMEDIES AGAINST, SUCH
BORROWER OR ANY OTHER BORROWER BEFORE DEMANDING PAYMENT UNDER OR SEEKING TO
ENFORCE THIS AGREEMENT AGAINST ANY OTHER BORROWER; (E) ANY RIGHT TO NOTICE OF
THE DISPOSITION OF ANY SECURITY WHICH THE ADMINISTRATIVE AGENT, OR ANY LENDER
MAY HOLD FROM ANY BORROWER OR OTHERWISE; AND (F) ALL ERRORS AND OMISSIONS IN
CONNECTION WITH THE ADMINISTRATIVE AGENT, OR ANY LENDER'S ADMINISTRATION OF ANY
OF THE OBLIGATIONS, ANY OF THE LOAN DOCUMENTS', OR ANY OTHER ACT OR OMISSION OF
THE ADMINISTRATIVE AGENT, OR ANY LENDER WHICH CHANGES THE SCOPE OF THE
BORROWER'S RISK, EXCEPT AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT, OR ANY LENDER.  THE OBLIGATIONS OF EACH
BORROWER HEREUNDER SHALL BE COMPLETE AND BINDING FORTHWITH UPON THE

57

--------------------------------------------------------------------------------





execution of this Agreement and subject to no condition whatsoever, precedent or
otherwise, and notice of acceptance hereof or action in reliance hereon shall
not be required.


SECTION 9.17.  SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW. THE
RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER. EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING ON OR LOOKING TO
ANY MARGIN STOCK FOR THE REPAYMENT OF THE BORROWINGS PROVIDED FOR HEREIN.
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NEITHER
THE ISSUING BANK NOR ANY LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO ANY
BORROWER IN VIOLATION OF ANY REQUIREMENT OF LAW.


SECTION 9.18.  DISCLOSURE. EACH BORROWER AND EACH LENDER HEREBY ACKNOWLEDGES AND
AGREES THAT THE ADMINISTRATIVE AGENT AND/OR ITS AFFILIATES FROM TIME TO TIME MAY
HOLD INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH ANY OF
THE BORROWERS, THEIR RESPECTIVE SUBSIDIARIES AND THEIR RESPECTIVE AFFILIATES.


SECTION 9.19.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE "ACT") HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.

[Signatures on next page]

58

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPARTAN MOTORS, INC.

 

 

 

 

By:

/s/ Joseph M. Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Chief Financial Officer

 

 

 

 

ROAD RESCUE, INC.

 

 

 

 

By:

/s/ Joseph M. Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Treasurer

 

 

 

 

SPARTAN MOTORS CHASSIS, INC.

 

 

 

 

By:

/s/ Joseph M. Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Treasurer

 

 

 

 

CRIMSON FIRE, INC.

 

 

 

 

By:

/s/ Joseph M. Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Treasurer

 

 

 

 

CRIMSON FIRE AERIALS, INC.

 

 

 

 

By:

/s/ Joseph M.Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Treasurer

 

 

 

 

UTILIMASTER CORPORATION

 

 

 

 

By:

/s/ Joseph M. Nowicki

 

Name:

Joseph M. Nowicki

 

Title:

Treasurer

 

[Credit Agreement – Signature Page]

59

--------------------------------------------------------------------------------



 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender

 

 

 

 

By:

/s/ Thomas A. Lakocy

 

Name:

Thomas A. Lakocy

 

Title:

Senior Vice President

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Charles W. Lott

 

Name:

Charles W. Lott

 

Title:

Vice President

 

 

 

 

 

 

 

 

[Credit Agreement – Signature Page]

60

--------------------------------------------------------------------------------



EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the "Credit Agreement"), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest").  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

______________________________

2.

Assignee:

______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrowers:

______________________________

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

Credit Agreement:

The Credit Agreement dated as of November 30, 2009 among Spartan Motors, Inc.,
Spartan Motors Chassis, Inc., Crimson Fire, Inc., Crimson Fire Aerials, Inc.,
Road Rescue, Inc., and Utilimaster Corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto]

_______________________

1 Select as applicable.

Exhibit A

--------------------------------------------------------------------------------



6.         Assigned Interest:

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:______________________________

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:______________________________

Title:

________________________

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A

--------------------------------------------------------------------------------



[Consented to and]3 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By_________________________________

Title:

[Consented to:]4

[NAME OF RELEVANT PARTY]

By________________________________

Title:

 

 

_________________________

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.     
4 To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit A

--------------------------------------------------------------------------------



ANNEX 1

[__________________]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document6, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender7,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

________________________

5 Describe Credit Agreement at option of Administrative Agent.        
6 The term "Loan Document" should be conformed to that used in the Credit
Agreement.     
7 The concept of "Foreign Lender" should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

Annex 1

--------------------------------------------------------------------------------



2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Michigan.

 

Annex 1

--------------------------------------------------------------------------------

